IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD MICKMAN,                            : No. 3 MM 2022
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ELAINE MICKMAN,                             :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

    AND NOW, this 26th day of April, 2022, the “Petition for Review” is DENIED.